IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 48249

 STATE OF IDAHO,                               )
                                               )    Filed: November 16, 2021
        Plaintiff-Respondent,                  )
                                               )    Melanie Gagnepain, Clerk
 v.                                            )
                                               )    THIS IS AN UNPUBLISHED
 SCOTT IOKEPA KAHOIWAI,                        )    OPINION AND SHALL NOT
                                               )    BE CITED AS AUTHORITY
        Defendant-Appellant.                   )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Gerald F. Schroeder, District Judge. Hon. Michael J. Oths,
       Magistrate.

       Decision of the district court, on intermediate appeal from the magistrate court,
       affirming judgment of conviction for possession of drug paraphernalia and
       possession of a controlled substance, affirmed.

       Anthony R. Geddes, Ada County Public Defender; Justine Parker, Deputy Public
       Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; John C. McKinney, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

LORELLO, Judge
       Scott Iokepa Kahoiwai appeals from the decision of the district court, on intermediate
appeal from the magistrate court, affirming his judgment of conviction for possession of drug
paraphernalia and possession of a controlled substance. We affirm.
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       Officers patrolling a park observed Kahoiwai seated with a group of people around a picnic
table. Upon approaching the group, the officers detected the odor of marijuana and observed
Kahoiwai pass a “small tubular object” resembling a pipe to a woman seated on the grass nearby.



                                               1
After seizing the pipe from the woman, the officers noticed that it smelled of marijuana, contained
a “burnt kind of bud material,” and was hot to the touch. Subsequent chemical analysis confirmed
that the pipe contained marijuana.
        The State charged Kahoiwai with possession of drug paraphernalia (I.C. § 37-2734A(1))
and misdemeanor possession of a controlled substance (I.C. § 37-2732(c)(3)).              During the
subsequent jury trial, one of the officers testified to seeing Kahoiwai “smoking what [the officer]
would describe as marijuana in a marijuana pipe.” On cross-examination, Kahoiwai inquired as
to why this observation did not appear in the officer’s police report. The officer responded that,
while editing the report, he had inadvertently omitted his observation that Kahoiwai was “in
possession of” suspected marijuana. After the State rested, Kahoiwai moved for a judgment of
acquittal under I.C.R. 29, arguing that the State failed to present sufficient evidence of his use or
possession with intent to use the pipe to ingest a controlled substance or his possession of
marijuana. The magistrate court denied the motion and the jury found Kahoiwai guilty of both
charged offenses. The district court affirmed the denial of Kahoiwai’s I.C.R. 29 motion on
intermediate appeal. Kahoiwai again appeals.
                                                  II.
                                     STANDARD OF REVIEW
        For an appeal from the district court, sitting in its appellate capacity over a case from the
magistrate division, we review the magistrate court record to determine whether there is substantial
and competent evidence to support the magistrate court’s findings of fact and whether the
magistrate court’s conclusions of law follow from those findings. State v. Korn, 148 Idaho 413,
415, 224 P.3d 480, 482 (2009). However, as a matter of appellate procedure, our disposition of
the appeal will affirm or reverse the decision of the district court. State v. Trusdall, 155 Idaho 965,
968, 318 P.3d 955, 958 (Ct. App. 2014). Thus, we review the magistrate court’s findings and
conclusions, whether the district court affirmed or reversed the magistrate court and the basis
therefor, and either affirm or reverse the district court.
                                                  III.
                                             ANALYSIS
        Kahoiwai argues that the district court erred by affirming the denial of his I.C.R. 29 motion
for judgment of acquittal. According to Kahoiwai, the “district court incorrectly concluded there


                                                   2
was sufficient evidence to demonstrate the State had met its burden as to” the offenses charged.
The State responds that the district court properly concluded that there was sufficient evidence to
sustain both guilty verdicts. We hold that Kahoiwai has failed to show error in the district court’s
order affirming the denial of Kahoiwai’s I.C.R. 29 motion.
       When reviewing the denial of a motion for judgment of acquittal under I.C.R. 29, the
appellate court must independently consider the evidence in the record and determine whether a
reasonable mind could conclude that the defendant's guilt was proven beyond a reasonable doubt.
State v. Clark, 161 Idaho 372, 374, 386 P.3d 895, 897 (2016). The relevant inquiry is not whether
the appellate court would find the defendant guilty beyond a reasonable doubt, but whether, after
viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could
have found the essential elements of the crime beyond a reasonable doubt. Id.; see also State v.
Willard, 129 Idaho 827, 828, 933 P.2d 116, 117 (Ct. App. 1997) (ruling same standard applies to
review of denial of I.C.R. 29 motion as review of substantial evidence to support verdict).
       After the State rested its case-in-chief, Kahoiwai moved for a judgment of acquittal under
I.C.R. 29 as to both the possession of drug paraphernalia charge and possession of a controlled
substance charge. The magistrate court denied Kahoiwai’s I.C.R. 29 motion as to the possession
of drug paraphernalia charge, reasoning “viewing the circumstances, the heated nature of [the
pipe], the distinct odor, and the described events, I believe that a reasonable jury could conclude
that [Kahoiwai] was in possession of drug paraphernalia.” Although the magistrate court did not
expressly address Kahoiwai’s I.C.R. 29 motion as it related to the possession of a controlled
substance charge, the court implicitly denied the motion as to that charge as well given that the
trial continued to verdict and the magistrate court entered a judgment of conviction including both
offenses. See State v. Wolfe, 158 Idaho 55, 61, 343 P.3d 497, 503 (2015) (concluding that a trial
court implicitly denied a motion for reconsideration by entering an order dismissing the case).
       On intermediate appeal, the district court affirmed the magistrate court’s decision denying
Kahoiwai’s I.C.R. 29 motion. We agree that the magistrate court properly denied Kahoiwai’s
Rule 29 motion. The State presented sufficient evidence from which the jury could conclude,
beyond a reasonable doubt, that Kahoiwai was guilty of possession of drug paraphernalia and
possession of a controlled substance. Idaho Code Section 37-2734A(1) makes it a crime “to use,
or to possess with intent to use, drug paraphernalia to . . . inhale . . . a controlled substance.”


                                                 3
Except under circumstances not implicated in this case, I.C. § 37-2732(c)(3) makes it unlawful
“for any person to possess a controlled substance.” The State argued to the jury that Kahoiwai
violated both statutes by using, or possessing with intent to use, a pipe that contained marijuana.
To establish this theory, the State presented the testimony of the two officers who encountered
Kahoiwai in the park and the testimony of a forensic scientist who analyzed the contents of the
pipe Kahoiwai was accused of possessing. During trial, one officer testified that he detected the
odor of marijuana around Kahoiwai, observed him “smoking what [the officer] would describe as
marijuana in a marijuana pipe,” and saw Kahoiwai pass the pipe to a woman seated nearby.
Another officer testified to observing the woman seated near Kahoiwai take “a small tubular
object” from him and then seizing a pipe from the woman that “was hot to the touch, like it had
recently been smoked” and “had a burnt kind of bud material left in the bowl.” The forensic
scientist testified that chemical testing confirmed that the material in the pipe was “marijuana or
resins thereof.”
        On appeal, Kahoiwai asserts that the only evidence to sustain a finding that he possessed
any controlled substance or drug paraphernalia was one officer’s “conflicting observation” of
Kahoiwai “smoking from a pipe” as the officer approached from behind. Kahoiwai does not,
however, elaborate on how the officer’s observations were conflicting.              The reference to
conflicting observations apparently alludes to the discrepancies between the officer’s in-court
testimony and his written report. The discrepancy, elicited on cross-examination, was that the
officer omitted from his written report “the part where [Kahoiwai] had the marijuana pipe up to
his mouth, and [the officer] believed [Kahoiwai] to be smoking.” However, the officer explained
the omission, noting that it occurred when he was “cutting and pasting” information to include in
his report. This discrepancy, however, goes to the credibility and weight of the officer’s testimony,
both of which are questions for the jury. See State v. Flowers, 131 Idaho 205, 207, 953 P.2d 645,
647 (Ct. App. 1998) (observing that we will not substitute our view for that of the trier of fact as
to the credibility of witnesses). The jury evidently found the officer’s in-court testimony credible
given that it found Kahoiwai guilty of both charged offenses. This Court will not substitute its
view for that of the trier of fact as to the credibility of the witnesses, the weight to be given to the
testimony, and the reasonable inferences to be drawn from the evidence. Id. at 207, 953 P.2d at
647. Moreover, even if the evidence was conflicting, that would not necessarily deprive the jury’s


                                                   4
verdicts of sufficient evidentiary support. See State v. Southwick, 158 Idaho 173, 178, 345 P.3d
232, 237 (Ct. App. 2014). Viewing the evidence in the light most favorable to the prosecution, a
rational trier of fact could have found that Kahoiwai possessed the marijuana in the pipe found at
the scene and used the pipe to smoke the marijuana it contained. Thus, Kahoiwai’s challenge to
the district court’s decision affirming the denial of his I.C.R. 29 motion fails.
                                                 IV.
                                          CONCLUSION
       There is substantial evidence in the record upon which a rational trier of fact could conclude
that the State proved beyond a reasonable doubt all the essential elements of possession of drug
paraphernalia and possession of a controlled substance. Thus, Kahoiwai has failed to show that
the district court erred in affirming the magistrate court’s denial of his I.C.R. 29 motion.
Accordingly, the decision of the district court, on intermediate appeal from the magistrate court,
affirming Kahoiwai’s judgment of conviction for possession of drug paraphernalia and possession
of a controlled substance is affirmed.
       Chief Judge HUSKEY and Judge Pro Tem MELANSON, CONCUR.




                                                  5